Citation Nr: 0216790	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  95-16 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

(The issue of entitlement to service connection for post-
traumatic stress disorder and de novo consideration of the 
issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 1995 and June 1998 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois. 

The Board is undertaking additional development on the issue 
of de novo consideration of entitlement to service connection 
for bilateral hearing loss and the issue of entitlement to 
service connection for post-traumatic stress disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  By an unappealed October 1992 determination, the RO 
denied entitlement to service connection for bilateral 
hearing loss. 

2.  Evidence received since the October 1992 RO determination 
is new, bears directly and substantially upon the claim for 
service connection for bilateral hearing loss, and, in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that in compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), a June 2001 VA letter 
apprised the veteran of the information and the evidence he 
needed to submit, and the VA's development activity.  As 
such, the VA's duty to inform has been met.  

The veteran reported in June 2001 that he only receives 
medical treatment at VA.  The Board notes that the veteran's 
VA medical records have been obtained.  The veteran has not 
identified any obtainable outstanding available evidence 
necessary to substantiate his claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required as to the issue adjudicated in this decision.  In 
the circumstances of this case, a remand to have the RO apply 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, as well as the Board determination contained 
herein, there is no prejudice to the veteran in proceeding to 
consider the matter before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran was denied service connection for hearing loss by 
rating action in October 1992.  The veteran was informed of 
this decision by letter that same month and he did not appeal 
that decision.  Accordingly, that determination is final.  38 
U.S.C.A. § 7105.  In May 1994, the veteran requested that his 
claim for service connection for hearing loss be reopened.

The evidence of record at the time of the October 1992 RO 
decision included the veteran's service medical records.  The 
service medical records reveal that the veteran had left ear 
hearing loss upon entry to service, and that he had 
equivalent left ear hearing loss upon discharge from service.  
These records indicate that the veteran had normal hearing in 
the right ear upon discharge from service.  The October 1992 
rating decision denied service connection for left ear 
hearing loss on the basis that it existed prior to service.  
This decision denied service connection for right ear hearing 
loss on the basis that right ear hearing loss was not shown 
by the evidence of record.

The evidence added to the record since the October 1992 RO 
denial includes a July 1994 VA audiometric examination 
report.  This report indicates that the veteran currently has 
bilateral hearing loss disability for VA purposes (38 C.F.R. 
§ 3.385), and shows that the veteran's left ear hearing loss 
had increased significantly since January 1966.

The evidence of record at the time of the October 1992 rating 
decision did not indicate that the veteran had current 
bilateral hearing loss disability for VA purposes.  The 
veteran had never been shown to have right ear hearing loss, 
and he had not been shown to have had left ear hearing loss 
since his discharge examination in January 1966.  The 
evidence received since the October 1992 rating decision 
indicates that the veteran does have current bilateral 
hearing loss disability.  The Board notes that the veteran 
has reported substantial acoustic trauma during service and 
that service connection for hearing loss is warranted in some 
cases where the requirements were not met upon discharge from 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
As such, the newly submitted evidence, when considered with 
all the evidence of record, is material to the veteran's 
claim, and is so significant it must be considered in order 
to fairly decide the merits of the claim.  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and the appeal is granted to this extent.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

